Motion Granted; Dismissed and Memorandum Opinion filed April 4, 2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00189-CV

                       JUANITA WOODALL, Appellant

                                       V.

     DOW CORNING CORPORATION, DOW CORNING WRIGHT
CORPORATION, CHRIS ROBINSON MD, JAMES R. CULLINGTON MD,
    FRANCIS BURTON MD, SIMON FREDERICKS MD, TOLBERT
   WILKINSON MD, 21 INTERNATIONAL HOLDINGS FKA KNOLL
INTERNATIONAL, MILTON ROWLEY MD, WESLEY WASHBURN MD,
PRESTON CHANDLER MD, ERNEST CRONIN MD, JAMES PETERSON
  MD, THOMAS D. CRONIN MD, FRANK J. GEROW MD, GENERAL
   ELECTRIC COMPANY, DOW CHEMICAL COMPANY, Appellees

                    On Appeal from the 61st District Court
                            Harris County, Texas
                     Trial Court Cause No. 1992-25394EN


               MEMORANDUM                       OPINION
      This is an appeal from an order signed January 29, 2013. On March 26,
2013, appellant filed an unopposed motion to dismiss the appeal. See Tex. R. App.
P. 42.1. The motion is granted.
      Accordingly, the appeal is ordered dismissed.

                                 PER CURIAM

Panel consists of Justices Christopher, Jamison, and McCally.




                                        2